ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
BCPeabody Construction Services Inc.          )      ASBCA No. 59294
                                              )
Under Contract No. W912EP-C-11-0007           )

APPEARANCE FOR THE APPELLANT:                        Brian P. Deeb, Esq.
                                                      Deeb Law Group PA
                                                      St. Petersburg, FL

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Susan E. Symanski, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Jacksonville

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 January 2015



                                              /;£~#
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59294, Appeal ofBCPeabody
Construction Services Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals